MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                              Oct 31 2016, 10:00 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jill M. Acklin                                            Gregory F. Zoeller
McGrath, LLC                                              Attorney General of Indiana
Carmel, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy’s Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         October 31, 2016
Child Relationship of:                                    Court of Appeals Case No.
                                                          49A02-1603-JT-666
J.P. and R.P. (Minor Children),                           Appeal from the Marion Superior
                                                          Court
         and,                                             The Honorable Marilyn Moores,
                                                          Judge
N.P. (Mother),                                            The Honorable Larry Bradley,
                                                          Magistrate
Appellant-Respondent,                                     Trial Court Cause No.
                                                          49D09-1506-JT-455
        v.                                                49D09-1506-JT-456




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016           Page 1 of 7
      The Indiana Department of Child
      Services,

      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   N.P. (“Mother”) appeals the trial court’s termination of her parental rights to

      her children, J.P. and R.P. We affirm.


                                                      Issue
[2]   The sole issue before us is whether the trial court improperly relied on hearsay

      evidence when ruling on the termination petition.


                                                      Facts
[3]   J.P. was born in 2008, and R.P. was born in 2011. Mother is also the mother of

      H.E., who was born in 1999. In 2011, the Marion County office of the

      Department of Child Services (“DCS”) filed a petition alleging that J.P. and

      R.P. were CHINS because of allegations that Mother had choked J.P. and that

      she appeared to have mental health problems. A CHINS finding was entered

      shortly thereafter. Additionally, in April 2013, Mother pled guilty to one count

      of Class C felony neglect of a dependent in connection with the alleged choking
      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016   Page 2 of 7
      incident and received a sentence of two years executed and four years

      suspended to probation. As a result of the 2011 CHINS finding, J.P. and R.P.

      were removed from Mother’s care from May 2011 to July 2013. The CHINS

      case was closed in September 2013 after Mother completed all services.


[4]   In January 2014, DCS filed a new CHINS petition as to J.P., R.P., and H.E.,

      alleging that Mother had battered her boyfriend.1 J.P. and R.P. were

      immediately removed from Mother’s care, while H.E. ran away. A CHINS

      finding was entered in April 2014. Initially, Mother was cooperative with

      services. However, in June 2014, Mother learned that charges had been filed

      against her for three counts of battery against her boyfriend. Mother then fled

      for over six months and took H.E. with her. She participated in no services

      during that time, she had no contact with J.P. and R.P., and she used

      methamphetamine. In January 2015, Mother turned herself in to authorities.

      She eventually was convicted of invasion of privacy in relation to the June 2014

      charges; she also had her probation revoked for the 2012 neglect of a dependent

      conviction and was ordered to serve her previously-suspended sentence. Her

      current earliest release date from the Department of Correction is January 2017.


[5]   On June 29, 2015, DCS filed a petition to terminate Mother’s parental rights to

      J.P. and R.P. At the outset of the first fact-finding hearing in this matter, DCS




      1
          Mother subsequently married this individual. He is not the father of any of the children.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016          Page 3 of 7
      moved to introduce fifteen exhibits, consisting of various CHINS filings and

      orders from 2011 through 2015. Mother’s attorney stated:


                 Judge, given that they’re certified court documents and the Court
                 is permitted to take notice of that [inaudible] file, I don’t object to
                 them as exhibits. I would ask the Court, like I always ask and
                 like you always know, to be mindful of any hearsay that might be
                 intertwined within these documents, and I would object to that
                 hearsay and leave it to the Court’s discretion to, um, to give that
                 the appropriate weight. But otherwise I don’t object to the
                 admission of these documents.


      Tr. p. 7. The trial court responded, “Okay, we’ll show, uh, 1-15 admitted, um,

      we’ll note they’re certified court orders, a lot of times they do include hearsay,

      which would be inadmissible at the CHINS level but not in the termination

      case, so for those purposes we’ll show them admitted.” Id. On March 7, 2016,

      the trial court entered its order terminating Mother’s parental rights to J.P. and

      R.P. Mother now appeals.2


                                                        Analysis
[6]   Mother’s sole contention on appeal is that the trial court erroneously relied

      upon hearsay in ruling on the termination petition. It is not clear to us,

      however, that Mother adequately preserved this claim of error. A claim of trial

      court error in admitting evidence may be raised on appeal only if there was a

      timely objection that specifically stated the ground of objection, if the specific




      2
          The parental rights of J.P. and R.P.’s fathers had been previously and separately terminated.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016              Page 4 of 7
      ground was not apparent from the context. Raess v. Doescher, 883 N.E.2d 790,

      797 (Ind. 2008) (quoting Ind. Evidence Rule 103(a)(1)). A contemporaneous

      objection to evidence must be sufficiently specific so as to fully alert the trial

      court of the legal issue involved. Id. “A mere general objection, or an objection

      on grounds other than those raised on appeal, is ineffective to preserve an issue

      for appellate review.” Id. A party may not sit idly by and appear to assent to

      an offer of evidence and then complain when the outcome goes against him or

      her. Robey v. State, 7 N.E.3d 371, 379 (Ind. Ct. App. 2014), trans. denied.


[7]   Here, Mother’s trial counsel specifically informed the trial court that he was

      trusting the trial court’s discretion to weed through DCS’s exhibits and separate

      inadmissible hearsay from other, admissible evidence that the documents

      contained. Counsel was not specific as to precisely what was purportedly

      inadmissible in those documents and seemed to concede that they contained a

      fair amount of clearly-admissible evidence. We believe that, in order to

      preserve a claim of reversible error with respect to these documents, it was

      incumbent upon trial counsel to specifically alert the trial court to those

      portions of the documents that allegedly constituted inadmissible hearsay,

      rather than leaving the trial court (and this court) to guess which portions

      counsel believed were inadmissible.


[8]   We do acknowledge that the trial court misspoke when it suggested that rules of

      evidence regulating the admission of hearsay are inapplicable in a termination

      proceeding. That is incorrect. See D.B.M. v. Indiana Dep’t of Child Servs., 20
N.E.3d 174, 178-80 (Ind. Ct. App. 2014) (discussing applicability of hearsay

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016   Page 5 of 7
       rules in a termination proceeding), trans. denied; B.H. v. Indiana Dep’t of Child

       Servs., 989 N.E.2d 355, 362-63 (Ind. Ct. App. 2013) (same). It is possible that

       the documents here did indeed contain hearsay. However, there are a number

       of exceptions to the inadmissibility of hearsay evidence, including the business

       records and public records exceptions, which may apply to CHINS reports and

       filings. See D.B.M., 20 N.E.3d at 179-80 (citing Ind. Evidence Rules 803(6) &

       803(8)). Because of Mother’s failure to specifically note which portions of

       DCS’s exhibits she believed contained inadmissible hearsay, DCS did not have

       an opportunity to litigate the issue, and Mother cannot now seek reversal on

       this basis.


[9]    Even if the trial court erred in stating that hearsay rules do not apply in

       termination proceedings, “not all error is reversible.” B.H., 989 N.E.2d at 363.

       The erroneous admission of evidence requires reversal only if the admission

       affected a party’s substantial rights. D.B.M., 20 N.E.3d at 179; see also Ind. Trial

       Rule 61. An error is harmless if a judgment is supported by independent

       evidence such that there is no substantial likelihood that the questioned

       evidence contributed to the judgment. B.H., 989 N.E.2d at 363.


[10]   Mother’s brief fails to specifically explain how the admission of the DCS

       exhibits affected her substantial rights. She does not direct us to those portions

       of the DCS exhibits that she believes were inadmissible hearsay, nor does she

       point to any finding in the trial court’s termination order that was supported by

       inadmissible hearsay. Rather, she makes a general, blanket argument regarding

       the importance of parental rights and does not acknowledge that errors in the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016   Page 6 of 7
       admission of evidence may be harmless. Indeed, Mother admits, “there is no

       denying that [Mother] has squandered opportunities and made poor decisions

       since DCS first became involved with her family in May 2011.” Appellant’s Br.

       p. 11. Mother fails to make a cogent argument, supported by citation to

       authorities and the record, that the admission of any hearsay was not harmless.

       As such, she has waived her claim that the admission of hearsay requires

       reversal of the termination order. See N.C. v. Indiana Dep’t of Child Servs., 56
N.E.3d 65, 69 (Ind. Ct. App. 2016); Ind. Appellate Rule 46(A)(8)(a) (stating

       that contentions in an appellant’s brief must be supported by cogent reasoning

       and citations to authorities and portions of the record relied upon).


                                                 Conclusion
[11]   Although the trial court erred in categorically stating that hearsay is admissible

       in termination proceedings, Mother has waived her claim that the trial court

       committed reversible error both by failing to make a specific objection before

       the trial court and by failing to make a cogent argument on appeal as to how

       any such error was not harmless. We affirm the termination of Mother’s

       parental rights to J.P. and R.P.


[12]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-666 | October 31, 2016   Page 7 of 7